Citation Nr: 0505185	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to initial rating higher than 10 percent for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted service connection for a right 
knee disorder characterized as postoperative residuals of a 
right knee injury.  A noncompensable (i.e., 0 percent) 
evaluation was at first assigned, effective April 11, 2002.  
The RO later issued another decision in October 2003 
assigning a higher 10 percent evaluation for the right knee 
disorder, with the same effective date of April 11, 2002.  
The veteran appealed for an even higher initial rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In his substantive appeal to the Board (VA Form 9) received 
in October 2003, the veteran requested a hearing at the RO 
before a traveling Member of the Board, now Veterans Law 
Judge (VLJ).  Thereafter, he completed a form, dated in 
February 2004, wherein he stated he wished to have a hearing 
at the RO before a local hearing officer, instead of a 
hearing before a traveling VLJ.  And a hearing subsequently 
was held at the RO in March 2004 before a local hearing 
officer.  A transcript of the proceeding is of record.  


FINDING OF FACT

Since April 11, 2002, the veteran has had no more than slight 
limitation of motion in his right knee, even considering his 
arthritis and associated pain, and there is no joint 
subluxation or instability.

CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for postoperative residuals of a right knee injury.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records disclose that the veteran presented 
at a clinic in August 1964.  He indicated that he had hurt 
his right knee while jumping over a ditch.  The impression 
was right knee strain.  

Received in May 2002 was a report of the veteran's treatment 
at Craven County Hospital in January 1977.  The impression 
following physical examination was that he had internal 
derangement of the right knee.  He underwent arthroscopy and 
arthrotomy of the right knee for repair of a torn medial 
meniscus.

A VA orthopedic examination was performed in August 2002.  
The veteran reported constant right knee pain, as well as 
flare-ups with strenuous activity.  He indicated that the 
knee had given way in the past, but denied this problem 
currently.  He admitted to increased stiffness with prolonged 
sitting.  He denied the use of braces, crutches or canes.  As 
well, he denied dislocation.  He reported that he was in 
sales and had not missed any time from work because of knee 
problems.  

Clinical inspection of the right knee revealed full range of 
motion.  No significant pain was detected.  The examiner 
found no fatigue, weakness or lack of endurance.  The 
veteran's knee exhibited no painful motion, edema, effusion, 
instability, or tenderness.  No redness, heat, abnormal 
movement, or guarding of movements was elicited.  Weight 
bearing was good and gait was normal.  X-ray examination of 
the knee disclosed some bony irregularity along the medial 
epicondyle, thought to represent old trauma or surgery.  Soft 
tissues were unremarkable.  The diagnosis was right knee 
injury, status postoperative, with residuals.  

A VA outpatient record, dated in July 2002, discloses that 
there was evidence of degenerative joint disease of the 
veteran's right knee.  A March 2004 VA clinical notation 
relates the veteran continued to have right knee pain.  

A hearing was held in March 2004 at the RO before a local 
hearing officer.  The veteran testified that he had pain and 
instability of the right knee.  He indicated that he felt a 
sensation that his knee was about to give way when tried to 
carry heavy loads.  

Another VA orthopedic examination was performed in April 
2004.  The veteran recounted essentially the same history and 
symptoms about his right knee as on the VA orthopedic 
examination reported above.  Physical examination revealed 
full extension of the right knee and flexion to 120 degrees.  
No significant pain was elicited with range of motion.  The 
examiner did not detect fatigue, weakness or lack of 
endurance.  There was no increased loss of motion with 
repeated motion.  The examiner remarked that assessing 
increased loss of motion with a flare-up would be pure 
speculation.  

Additionally, the examiner found no edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement or guarding of movement.  Weight bearing was good 
and gait was normal.  The veteran did not need a prosthesis.  
The diagnosis was degenerative joint disease, postoperative, 
right knee with residuals.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the May 2002 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's August 2002 decision 
adjudicating his claim and resulting in a grant of service 
connection for a right knee disorder and assignment of an 
initial rating.  Accordingly, that VCAA letter complied with 
the sequence of events (i.e., letter before adjudication) 
stipulated in the Pelegrini decisions, both I and II.

With respect to the VCAA letter of May 2002, the claimant was 
requested to respond within 60 days.  38 C.F.R. § 3.159(b)(1) 
(2004) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).



As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for his 
right knee disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125-26.

The veteran's service-connected right knee disability 
includes traumatic arthritis.  Arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain, including pain from arthritis, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Notable functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

Analysis

With respect to arthritis of the right knee, the Board 
reiterates that this, in turn, is rated on the extent it 
causes limitation of motion.  Normal range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

The veteran's right knee flexion of at least 120 degrees 
would be rated as 0 percent, i.e., as noncompensable, under 
Diagnostic Code 5260.  And even considering his arthritis and 
associated pain, he does not have sufficient limitation of 
motion above and beyond this to warrant a rating higher than 
10 percent.  The fact that he has a 10 percent rating, with 
only a noncompensable level of limitation of motion 
in actuality, is a means of compensating him for times when 
he has greater limitation of motion (than, say, under 
ordinary circumstances) due to a flare up of his arthritic 
pain.

The veteran has no limitation of extension in his right knee.  
So, obviously, there is no basis for assigning a rating 
greater than 10 percent under Code 5261.  And, again, this is 
true evening considering his arthritic pain.

Furthermore, none of the VA examinations for rating purposes 
noted signs of right knee instability stemming from the 
earlier identified internal derangement that had required 
surgery.  As even slight recurrent subluxation or lateral 
instability of the knee is not shown, a compensable rating is 
not warranted under Diagnostic Code 5257 - much less a 
rating higher than 10 percent under this code.

Moreover, since the veteran does not have subluxation or 
instability in his right knee, this also precludes assigning 
separate ratings (for arthritis and instability) under the 
above-cited VA General Counsel opinions, 23-97 and 9-98.  
Also, since, as indicated, he does not have any limitation of 
extension, he cannot receive separate ratings for limitation 
of flexion (Code 5260) and extension (5261) of the same 
joint.  See VAOGCPREC 9-2004 (Sept. 17, 2004).

In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
right knee disability under Diagnostic Code 5258 pertaining 
to dislocated semilunar cartilage.  However, there is no 
medical evidence of dislocated semilunar cartilage, 
accompanied by frequent episodes of "locking," pain and 
effusion into the joint.  Absent such findings, no basis is 
provided for assignment of a rating greater than 10 percent 
for his right knee disability under Diagnostic Code 5258.  

Further, the Board has also considered evaluation of the 
veteran's right knee disability under Diagnostic Code 5259 
pertaining to symptomatic removal of semilunar cartilage.  
But the medical evidence demonstrates that his right knee 
does not exhibit any demonstrable clinical residuals stemming 
from his right knee surgery.  In any event, he is currently 
assigned a 10 percent evaluation for his right knee 
disability, and the symptomatic removal of semilunar 
cartilage warrants assignment of a maximum rating of 10 
percent under Diagnostic Code 5259.  

The veteran asserts that he experiences pain and discomfort 
involving the right knee, especially when traveling long 
distances.  He implies that knee pain and discomfort have to 
some extent affected his job performance, as he drives a 
truck and must stop periodically to stretch the right leg.  
In fact, the medical evidence demonstrates that he does not 
experience pain with range of motion of the right knee.  
Moreover, there is no objective evidence that he experiences 
any weakened movement, premature or excess fatigability, or 
incoordination when performing range of motion of the right 
knee.  So while he reports experiencing some pain and 
discomfort in his right knee, his functional capacity remains 
quite good, as evidenced by his continued ability to perform 
his job with little or no time lost from work.  As already 
mentioned, the currently assigned 10 percent rating takes 
into account any additional range of motion loss he may 
experience from pain and discomfort involving this knee.  So 
an increased evaluation, based on pain or functional loss 
alone, is not warranted.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right knee disability.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  His knee has not been more than 10-percent 
disabling at any time since April 11, 2002.

For these reasons, the claim for an initial rating higher 
than 10 percent for the right knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 




ORDER

An initial rating higher than 10 percent for a right knee 
disorder is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


